Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 04/28/2022 is acknowledged.
	In light of the allowable subject matter, claim 19 has been rejoined with claims 1-18.  Claim 20 is withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 17, from which claim 18 depends from, the phrase “repeating (c), (d) and (e) sequentially ate least once lacks antecedent basis and/or is confusing as to what steps are being referred to.  There are no steps labeled (c), (d) and (e).
In claim 19 line 1, the term “high aspect ratio” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
Claims 1-19 are allowed over the prior art.
It is well known to selectively deposit materials on a dielectric first surface and a metal second surface as noted in Haukka et al. (9,895,715).  It is also well known to selectively deposit oxide materials on a metal surface over a dielectric surface as noted in Yu et al. (10,358,719).
With respect to selective deposition as a passivation layer, it is well known to use selective area ALD using poly(vinyl pyrrolidone) as a passivation layer as noted in Farm et al. (Journal of The Electrochemical Society article).  It is also well known to use a passivation layer for area-selective deposition as noted in Soethoudt et al. (Journal of Materials Chemistry C article).
With respect to the specific derivative: ethynyl derivatives are known as noted in KR20190026805A; ethynyl derivative functionalized compounds are known as noted in Wu et al. (Applied Surface Science article); and ethynylbenzene derivatives are noted in Martynow et al. (Organic Process Research & Development article).  Furthermore, it is well known to use ethynylferrocene derivatives for use in anodic deposition as noted in Geiger et al. (CE article). 
	However, the prior art references fail to teach or suggest the use of a reactant comprising an ethynyl derivative with a headgroup that targets a first surface of a passivation film on a substrate having a first and second surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        06/04/2022